Citation Nr: 0729117	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  04-20 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation based on a need 
for aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION

The veteran retired from active duty in October 1983 after 
serving for more than twenty years.  Among his numerous 
personal decorations for combat service he was awarded the 
Silver Star for heroism in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant of the further action that is required.


REMAND

The veteran is service connected for post traumatic stress 
disorder, evaluated as 100 percent disabling; coronary artery 
disease, evaluated as 30 percent disabling; diabetes mellitus 
type two, evaluated as 20 percent disabling; hypertension, 
evaluated as 10 percent disabling; and for residuals of a 
head scar, evaluated as noncompensable.  He now claims 
entitlement to compensation based on a need for aid and 
attendance.

After reviewing the  available evidence the Board finds that 
further development is in order.  In this regard, the 
appellant reports an inability to perform housework, walk 
more than a few feet, shop, prepare meals, or stand or walk 
for any period of time.  VA clinical records from 2003 and 
2004 note similar complaints.  In February 2004 the veteran 
reported paying someone to clean and launder for him.  
Unfortunately, while VA examinations in 2003 and 2004 were 
conducted, no examination has specifically addressed whether 
the veteran's service connected disorders necessitates the 
aid and attendance of another.  Accordingly, a remand is 
required to afford the veteran a pertinent VA examination.

Moreover, in this case compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000), and its implementing regulations, has been 
minimal in this instance, given that there was no attempt 
prior to the March 2004 statement of the case afford the 
veteran VCAA notice with respect to his claim of entitlement 
to a special monthly compensation based on the need for 
regular aid and attendance.  On remand, the claimant must be 
supplied the appropriate notice.

Therefore, the appeal is REMANDED for the following actions: 

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103; 38  C.F.R. § 
3.159, the veteran is to be advised in 
writing of what information and evidence 
are still needed to substantiate his 
claim of entitlement to special monthly 
compensation based on the need for 
regular aid and attendance.  The veteran 
must be notified of what specific portion 
of that evidence VA will secure, and what 
specific portion he must submit.   The RO 
must advise the veteran to submit all 
pertinent evidence not already on file 
that he holds in his possession.  The 
veteran must be instructed of his right 
to submit any additional argument and/or 
evidence in support of his claim.  That 
evidence may be of a lay or medical 
variety, including but not limited to 
that indicating that his service 
connected disorders necessitate his 
receipt of aid and attendance.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, if he provides sufficient 
identifying information and written 
authorization.  

2.  The veteran should be contacted for 
the specific purpose of requesting that 
he provide a list of the names and 
addresses of those VA and non-VA medical 
professionals or institutions who have 
evaluated and/or treated him for any of 
his service connected disabilities since 
2004.  The approximate dates of any such 
evaluation or treatment should also be 
provided, to the extent possible.  

3.  Upon receipt of the foregoing 
information and any needed authorization, 
the RO should obtain copies of pertinent 
evaluation and treatment records not 
already on file which were compiled by VA 
and non-VA medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all pertinent VA treatment records not 
already on file, which were compiled 
since the March 2004 statement of the 
case must be obtained regardless of 
whether the veteran responds to the 
foregoing request.  Any records obtained 
must be added to the claims folder.  If 
any identified pertinent records are not 
available, or if the search for any such 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.  Because VA treatment records 
are Federal records, if they cannot be 
secured, a written unavailability 
memorandum must be prepared and added to 
the claims folder.

4.  Thereafter, the veteran should be 
afforded a VA medical examination for the 
purpose of determining the nature and 
severity of his multiple service 
connected disabilities and whether such 
disabilities require the regular aid 
attendance of another person.  The claims 
folder must be made available to the 
examiner for review prior to any 
examination.  The examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
each service connected disability 
present.  All applicable diagnoses must 
be fully set forth. 

Then, the examiner must answer each of 
the following:

(a)  Due to his service connected 
disorders alone is the veteran a 
patient in a nursing home because of 
mental or physical incapacity, or 
would he be in such a care facility 
but for his receipt of skilled 
services?

(b)  Due to his service connected 
disorders alone is the veteran 
unable to dress or undress himself?

(c)  Due to his service connected 
disorders alone is the veteran able 
to keep himself ordinarily clean and 
presentable?

(d)  Due to his service connected 
disorders alone is there a frequent 
need of adjustment of any special 
prosthetic or orthopedic appliances 
which by reason of the particular 
disability cannot be done without 
aid (this will not include the 
adjustment of appliances which 
normal persons would be unable to 
adjust without aid, such as 
supports, belts, lacing at the back, 
etc.)?

(e)  Due to his service connected 
disorders alone is the veteran 
unable to feed himself through a 
loss of coordination of upper 
extremities or through extreme 
weakness?

(f)  Due to his service connected 
disorders alone is the veteran 
unable to attend to the wants of 
nature?

(g)  Due to his service connected 
disorders alone is there incapacity, 
physical or mental, which requires 
care or assistance on a regular 
basis to protect the veteran from 
hazards or dangers incident to his 
daily environment? 

(h)  Due to his service connected 
disorders alone is the veteran 
bedridden, that is, does he have 
disablement through its essential 
character that actually requires 
that he remain in bed?  The fact 
that the claimant has voluntarily 
taken to bed or that a physician has 
prescribed rest in bed for the 
greater or lesser part of the day to 
promote convalescence or cure does 
not suffice.  

A complete written rational must 
accompany any answer provided.

5.  Thereafter, the RO should undertake 
any other development deemed appropriate, 
and it should then readjudicate the 
claim.  In the event that the benefit 
sought on appeal continues to be denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case citing all pertinent evidence 
and dispositive legal authority.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

